IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT NASHVILLE                   FILED
                                                                      June 30, 1997
JASON JERMAINE DOBBINS,                       )
                                              )   C.C.A. NO. 01C01-9703-CC-00113
                                                                 Cecil W. Crowson
       Appellant,                             )
                                                                Appellate Court Clerk
                                              )   MAURY COUNTY
VS.                                           )   (No. 9534 Below)
                                              )
STATE OF TENNESSEE,                           )   The Hon. Jim T. Hamilton
                                              )
       Appellee.                              )   (Denial of Post-Conviction Relief -
                                              )   Underlying Offense Second-Degree
                                              )   Murder)



                                        ORDER



              This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals Rules. Specifically, the state argues that the trial court was without

jurisdiction to consider the appellant’s petition for post-conviction relief on the merits

because the one-year statute of limitation had run and the appellant cannot prove that his

claim falls within one of the limited exceptions to the one-year statute of limitation under

T.C.A. § 40-30-202(b). The appellant did not file a response to the state’s motion. We find

that the case is not appropriate for affirmance under Rule 20.



              At the time the appellant pled guilty to second-degree murder, the Post-

Conviction Procedure Act provided that a petitioner under sentence of a court of

Tennessee had three years from the date of the final action of the highest state appellate

court to which an appeal is taken to file a petition for post-conviction relief. See T.C.A. §

40-30-102 (repealed 1995). Effective May 10, 1995, the statute of limitation was reduced

to one year. See T.C.A. § 40-30-202(a). Consideration of a petition filed after such time

was barred unless the petitioner could show that one of the three enumerated exceptions

applied. See T.C.A. § 40-30-202(b)(1995). Subsequently, on May 13, 1996, the Post-

Conviction Procedure Act was amended to reflect that no court shall have jurisdiction to

consider a petition filed after the one-year statute of limitation unless one of the three

enumerated exceptions applied. See T.C.A. § 40-30-202(b).
              While on the face of the record it appears that the appellant failed to file his

petition for post-conviction relief within the one-year statute of limitation, the state did not

make this argument in the trial court. Instead, the state raises this issue for the first time

on appeal. The appellant was not given an opportunity to show that one or more of the

enumerated exceptions set forth in T.C.A. § 40-30-202(b) would be applicable, nor does

the record reflect that the trial court considered the issue of jurisdiction. Consequently,

there are no findings for this Court to review.



              Accordingly, based on the appellant’s pleadings, the state’s motion, and the

record in this case, we conclude that the state’s motion to affirm the judgment should be

denied. Instead, we find that the matter should be remanded to the trial court for further

proceedings, specifically, to determine whether the trial court had jurisdiction to consider

the appellant’s petition for post-conviction relief on the merits.



              IT IS, THEREFORE, ORDERED that the above-styled cause is remanded

to the trial court for further proceedings consistent with this order.



              ENTER, this the ____ day of June, 1997.



                                            _____________________________
                                            JOHN H. PEAY, JUDGE


CONCUR:


_____________________________
DAVID H. WELLES, JUDGE


_____________________________
THOMAS T. WOODALL, JUDGE




                                             -2-